DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group 1 in the reply filed on 03/15/2021 is acknowledged.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “wherein the circuit includes a first diode arranged between … and a second diode arranged between… ” However, it is not clear if the diodes are external to the converters or are part of the converters because as mentioned in claim 1 “a circuit external to the boost converter and the inverting buck-boost converter…”. Also, Claim 2 already mentions a first and a second diode, which brings the question that if the circuit includes the first and second diodes or not. For purposes of examination, the limitations are going to be interpreted as either part of the circuit or external to the circuit.
	Claim 2 recites a first diode, a second diode  it is not clear if this diodes are the same or different from the ones in claim 1.
	Claims 2-3 recite “the first inductance” and “the second inductance” these limitations lack antecedent basis.
Claims 4-7 are also rejected to under 35 U.S.C. 112(b), for being dependent on a rejected claim under 35 U.S.C. 112(b).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 103(a) as being anticipated by  Kaiser et al. US 2015/0244259 in view of Serpa et al. US 2011/0103118. Examiner’s Note: Connections/coupling can be indirect or direction connections. 
	Regarding Claim 1, Kaiser teaches (Figures 1-5 ) A DC coupled electrical converter (Fig. 1) for converting an input voltage (8) applied to first connections (at 1) to an output voltage (at 4), the converter comprising: a boost converter (top 5,30) connected on the input side to the first connections; an inverting buck-boost converter (bottom 5, 40) connected on the input side to the first connections; a first output connection and a second output connection (2) and a circuit (12 of top 5 and 12 of bottom 5 connected with terminal 6) external to the boost converter and the inverting buck-boost converter, the circuit directly connected to an output-side positive pole (4a) of the boost converter and running to a direct connection with an output-side negative 

    PNG
    media_image1.png
    260
    525
    media_image1.png
    Greyscale

	Kaiser does not teach wherein the circuit includes a first diode arranged between an output of an inductance of the boost converter and the first output connection and a second diode arranged between the second output connection and an output of an inductance of the inverting buck-boost converter.
	Serpa teaches (Figure 3) wherein the circuit (at fig. 3) includes a first diode (D1) arranged between an output of an inductance of the boost converter (BCO) and the first output connection (OT1) and a second diode (D2) arranged between the second output connection (OT2) and an output of an inductance (L2) of the inverting converter. (For Example: Par. 156-171)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Kaiser to include wherein the circuit includes a first diode arranged between an output of an inductance of the boost 
	Regarding Claim 2, Kaiser teaches (Figures 1-5 )wherein the boost converter (30) comprises a first series circuit (16) of a first semiconductor switch or a first diode with a second semiconductor switch (17), with  outer connections (4) forming the output-side poles of the boost converter (at 4) and a first inductance (15) connected to the center connection (node between capacitors at 6) and to the positive pole of the input voltage (at 1). (For Example: Paragraphs 37-44)
	Regarding Claim 3, Kaiser teaches (Figures 1-5 )wherein the inverting buck-boost converter (40) comprises a second series circuit of a third semiconductor switch (13) with a fourth semiconductor switch (16) or a second diode, with a first outer connection (at 4) forming the output- side negative pole (e.g. 4c) of the inverting buck-boost converter and a second outer connection (4b) connected to the positive pole of the input voltage (at 5a), wherein the inverting buck-boost converter furthermore comprises a second inductance (15), connected to a center connection of the second series circuit (between switches) and to the center connection between the capacitors (12 at terminal 6). (For Example: Paragraphs 37-44)
	Regarding Claim 4, Kaiser teaches (Figures 1-5 ) a fifth semiconductor switch between (13) the first inductance (15) and the positive pole of the input voltage (at 1); and a sixth semiconductor switch (14) or a third diode between the first inductance and the negative pole of the input voltage (at 1). (For Example: Paragraphs 37-44)

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al. US 2015/0244259 in view of Serpa et al. US 2011/0103118 and further in view of Perol US 6259234.
	Regarding Claim 5, Kaiser teaches (Figures 1-5 ) the converter with a first series circuit (at 5).
	Kaiser does not teach further comprising: a third inductance in the first series circuit connected in series between the first semiconductor switch and the second semiconductor switch; wherein the first inductance and third inductance comprise a joint inductance with a center tap for the second semiconductor switch.
	Perol teaches (Figure 11) a third inductance (Lin) in the first series circuit (Sbat, S11, C2, L10 and diode) connected in series between the first semiconductor switch (Sbat) and the second semiconductor switch (S11); wherein the first inductance (L10) and third inductance comprise a joint inductance with a center tap for the second semiconductor switch (at S11). (For Example: Col. 9 lines 10-35)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Kaiser to include a third inductance in the first series circuit connected in series between the first semiconductor switch and the second semiconductor switch; wherein the first inductance and third inductance comprise a joint inductance with a center tap for the second semiconductor 
	Regarding Claim 6, Kaiser teaches (Figures 1-5 ) the converter with a second series circuit (at 5).
	Kaiser does not teach further comprising: a fourth inductance connected in the second series circuit in series between the third semiconductor switch and the fourth semiconductor switch; wherein the second inductance and the fourth inductance comprise a joint inductance with a center tap for the third semiconductor switch.
	Perol teaches (Figure 11) a fourth inductance (L1p) connected in the second series circuit (Cp,D4, SS1 Db and Lo) in series between the third semiconductor switch (S11) and the fourth semiconductor switch; wherein the second inductance and the fourth inductance comprise a joint inductance with a center tap for the third semiconductor switch (at SS1). (For Example: Col. 9 lines 10-35)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Kaiser to include a fourth inductance connected in the second series circuit in series between the third semiconductor switch and the fourth semiconductor switch; wherein the second inductance and the fourth inductance comprise a joint inductance with a center tap for the third semiconductor switch, as taught by Perol to improve converter efficiency by the control of excess power. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al. US 2015/0244259 in view of Serpa et al. US 2011/0103118 and further in view of  Deboy US 2015/0016159.
	Regarding Claim 7, Kaiser teaches (Figures 1-5 ) the converter with a boost converter and an inverting buck-boost converter (Fig. 1, 20 and 40) each including a plurality of semiconductor switches (13-17). (For Example: Paragraphs 37-44)
	Kaiser does not teach wherein the semiconductor switches of the boost converter and the semiconductor switches of the inverting buck-boost converter are operated with staggered clocking
	Deboy teaches (Figure 16-17) wherein the semiconductor switch of the boost converter and the semiconductor switch of the other converter are operated with staggered clocking (CLK1 and CLK2 are phase shifted, par. 157). (For Example: Par. 156-171)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Kaiser to include a wherein the semiconductor switches of the boost converter and the semiconductor switches of the inverting buck-boost converter are operated with staggered clocking, as taught by Deboy, to provide a stable output voltage and improve efficiency. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838